Hughes, J. On the 14th day of February, 1890, the appellant, Walker, a merchant, executed a general assignment for the benefit of his creditors, preferring A. A. Key and nine others, and appointing B. F. McGill assignee. On the same day the said A. A. Key filed a complaint in the circuit court in chancery, praying the appointment of a receiver to take charge of the effects conveyed by the assignment, alleging that the assignee, McGill, had refused to qualify. The court appointed J. C. Barnard receiver, who refused to qualify ; and the court then appointed W. W. Hall receiver on the 17th of February, 1890, on which day Hall’s bond was filed and approved ; and he qualified as such receiver, and took possession of the property. On the 21st day of April, 1891, the appellee sued out an attachment, and had it levied upon the funds in the hands of the receiver. The justice of the peace sustained the attachment. Upon appeal to the circuit court, it declared the assignment void, and sustained the attachment. The chancery court had jurisdiction to appoint a receiver, and when it had done so, and the receiver had taken possession of the property, his possession was the possession of the court, which could not be interfered with by any other court of concurrent jurisdiction, even pending- the litigation. Bu,ck v'. Colbcdh, 3 Wallace, 334. The justice of the peace had no jurisdiction to determine the rights of the assignee under the assignment, and, on appeal from his judgment, the circuit court acquired no such jurisdiction. “It is well settled that after a receiver has been appointed, and has taken the rightful possession of the property, it is a contempt of court for a third person to attempt to deprive him of that possession by force or even by a suit or other proceeding, without the permission of the court by whom the receiver was appointed.” Angel v. Smith, 9 Vesey, 335; Thompson v. Scott, 4 Dill. 508 ; Parker v. Browning, 8 Paige, Ch. 388 ; Ford v. Judsonia Mercantile Co., 52 Ark. 426. The personal judgment is affirmed. The judgment sustaining the attachment is reversed, and the cause remanded with directions to discharge the attachment as to the property in the hands of the receiver.